DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0028272 to Tseng et al. (Tseng).
Tseng discloses a photosensitive resin composition for a black matrix, a color filter including the black matrix and a liquid crystal display device using the same.  The aforementioned photosensitive resin composition includes a polysiloxane (A) [corresponding to the alkali-soluble resin (A-5) of the present invention], a compound having a vinyl unsaturated group (B), a photo initiator (C), a solvent (D) and a black pigment (E).  The compound having the vinyl unsaturated group (B) includes a compound having an acidic group and at least three vinyl unsaturated groups (B-1).  See the abstract.  The photosensitive resin composition may further comprise a resin having unsaturated group (F), which is prepared by polymerizing an epoxy compound of Formula (II) [corresponding to the cardo-based resin (A-6) of the present invention].  See paragraphs [0081].
In Example 3, the photosensitive resin composition is exemplified as comprising 50 + 50 = 100 parts polysiloxane (A); 50 parts compound B-1-3 [TO-1382, a compound having five vinyl unsaturated groups (see paragraph [0051]), corresponding to (B-1) of the present invention as set represented by 
Specific examples of the black pigment (E) are black organic pigments such as perylene black, cyanine black, aniline black and the like; organic pigments with black-approach color formed by mixing at least two pigments selected from the group consisting of red, blue, green, purple, yellow, cyanine, magenta and the like pigments; light-shielding materials such as carbon black, chromium oxide, iron oxide, titanium black, graphite and the like.  See paragraph [0079].  
The black matrix is prepared by prebaking, exposing, developing and postbaking the above-mentioned photosensitive resin composition sequentially.  When the film thickness of the black matrix is 1 µm, the optical density is more than 3.0.  Preferably, when the film thickness of the black matrix is 1 µm, the optical density is 3.2 to 5.5.  And more preferably, when the film thickness of the black matrix is 1 µm, the optical density is 3.5 to 5.5.  See paragraph [0134].  It is the position of the Examiner that the black matrix would inherently have a taper angle within the range of 1 to 60o since the photosensitive resin composition of Tseng comprises the same materials, in the same proportions, as the photosensitive resin of the present invention, and taper angle is a material-dependent property. 

3.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0153646 to Hsieh et al. (Hsieh), utilizing US 2017/0204215 to Kurimoto et al (Kurimoto) as an evidence reference.
Hsieh discloses a photosensitive resin composition including an alkali-soluble resin (A), a polysiloxane polymer (B), a compound (C) containing an ethylenically unsaturated group, a photoinitiator (D), and an organic solvent (E), wherein the alkali-soluble resin (A) includes an alkali-
In Exemplified Embodiment 4, the photosensitive resin composition includes 100 parts alkali-soluble [cardo-based] resin (A); 60 parts polysiloxane polymer (B); 200 parts compound C-1 [TO-1382, a compound having five vinyl unsaturated groups, corresponding to (B-1) of the present invention as set represented by general formula (5)] and 100 parts compound C-2 [KAYARD DPCA-20, a caprolactone modified dipentaerythritol hexaacrylate, as evidenced by Kurimoto at paragraph [0191], corresponding to (B-2) of the present invention as set represented by general formula (7)] as a compound(s) (C) containing an ethylenically unsaturated group; 20 + 30 + 30 = 80 parts photoinitiator (D); and 150 parts colorant F-4 [C.I. Pigment Black 7].  See Table 4.  Therefore Embodiment 4 of Hsieh exemplifies the photosensitive resin composition comprises 200/(200 + 100) = 67 mass% of compound C-1 (i.e. having five ethylenic unsaturated bond groups) and 100/(200 + 100) = 33 mass% compound C-2 (i.e. having five ethylenic unsaturated bond groups) of the compound(s) (C) containing an ethylenically unsaturated group.
In Exemplified Embodiment 7, the photosensitive resin composition includes 50 + 50 = 100 parts alkali-soluble [cardo-based] resin (A); 70 + 10 = 80 parts polysiloxane polymer (B); 300 parts compound C-1 [TO-1382, a compound having five vinyl unsaturated groups, corresponding to (B-1) of the present invention as set represented by general formula (5)] and 100 parts compound C-2 [KAYARD DPCA-20, a caprolactone modified dipentaerythritol hexaacrylate, as evidenced by Kurimoto at paragraph [0191], corresponding to (B-2) of the present invention as set represented by general formula (7)] as a compound(s) (C) containing an ethylenically unsaturated group; 30 + 30 = 60 parts photoinitiator (D); and 120 parts colorant (F).  See Table 4.  Therefore Embodiment 7 of Hsieh exemplifies the photosensitive resin composition comprises 300/(300 + 100) = 75 mass% of compound C-1 (i.e. having five ethylenic unsaturated bond groups) and 100/(300 + 100) = 25 mass% compound C-2 (i.e. having five 
The photosensitive resin composition is useful for a color filter of a liquid crystal display apparatus.  More particularly, the photosensitive resin composition for a color filter has high precision pattern linearity and small size of foreign matter.  See paragraph [0003].  The photosensitive resin composition is patterned to form a cured film by a process comprising the steps of coating the photosensitive resin composition on a substrate to form a coated film, drying and pre-baking the coated film, performing an exposure process using a photomask with a predetermined pattern, developing the coated film, and post-baking the patterned film.  See paragraphs [0172]-[0176].  It is the position of the Examiner that the patterned film would inherently have a taper angle within the range of 1 to 60o since the photosensitive resin composition of Hsieh comprises the same materials, in the same proportions, as the photosensitive resin of the present invention, and taper angle is a material-dependent property.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
1/13/21